Citation Nr: 1624061	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for GERD.
 
2.  Entitlement to an increased evaluation for service-connected hypertension, currently evaluated as 0 percent disabling (noncompensable).
 
3.  Entitlement to an initial rating greater than 10 percent for pseudofolliculitis barbae (PFB) and tinea versicolor prior to September 7, 2012, and to an initial disability rating greater than 60 percent for the period beginning September 7, 2012.

4.  Entitlement to an effective date earlier than May 15, 2006, for the award of service connection for PFB.

 
ATTORNEY FOR THE BOARD

M.  Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to December 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In a statement received in October 2006, the Veteran revoked his Power of Attorney in favor of the Texas Veterans Commission.  See 38 C.F.R.  § 20.607.  At this point, the Veteran has elected to proceed pro se.

In January 2007, the RO granted entitlement to service connection for PFB, effective May 15, 2006, the date of the Veteran's claim.  

In a decision dated August 2008, the Board denied the Veteran's application to reopen claims of entitlement to service connection for tinea versicolor and GERD.  The Board also denied the claim for an increased rating for hypertension.  

The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated January 2011, the Court vacated the Board's August 2008 decision and remanded the issues to the Board for consideration of additional issues.  

In July 2011, the Board reopened the Veteran's claims for entitlement to service connection for tinea versicolor and GERD, and remanded the issues of entitlement to service connection for tinea versicolor, entitlement to service connection for GERD, and entitlement to an increased (compensable) evaluation for service-connected hypertension for additional development.  The issues of entitlement to an initial rating greater than 10 percent for PFB and entitlement to an effective date earlier than May 15, 2006, for the award of service connection for PFB were remanded in order to issue the Veteran a statement of the case under Manlincon v. West, 12 Vet.  App.  238 (1999).

In a May 2014 rating decision, the RO granted entitlement to service connection for tinea versicolor at a 10 percent rating, effective July 28, 2005.  The RO noted that, as of May 15, 2006, the effective date for the grant of PFB, tinea versicolor and PFB would be evaluated as one disability at the 10 percent evaluation.  The RO increased the rating for tinea versicolor and PFB to 60 percent from September 7, 2012.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to service connection for GERD and entitlement to a compensable evaluation for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for a skin disorder on October 6, 2003, over one year after separation from service.
 
2.  A March 2004 rating decision denied the claim for service connection for tinea versicolor.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.
 
3.  Following the March 2004 rating decision, VA first received another claim of entitlement to service connection for skin disorder on July 28, 2005.

4.  VA received a claim for entitlement to service connection specifically for PFB on May 15, 2006.
 
5.  A January 2007 rating decision granted service connection for PFB, assigning an effective date of May 15, 2006.

6.  A May 2014 rating decision granted service connection for tinea versicolor, assigning an effective date of July 28, 2005, and noting that the Veteran's service-connected PFB and tinea versicolor would be rated together.

7.  Prior to September 7, 2012, PFB required the use of topical corticosteroids for on average one week per month but not on a constant or near constant basis; PFB did not affect more than 40 percent of the entire body or exposed areas.

8.  Prior to September 7, 2012, tinea versicolor affected 5 percent, at most, of the Veteran's entire body but did not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.

9.  Prior to September 7, 2012, PFB and tinea versicolor, together, did not affect more than 40 percent of the entire body or exposed areas  

10.  Beginning September 7, 2012, PFB and tinea versicolor were manifested by involvement of 40 percent or more of the Veteran's skin; systemic therapy such as corticosteroids or other immunosuppressive drugs were not required.  


CONCLUSIONS OF LAW
 
1.  The March 2004 rating decision that denied service connection for tinea versicolor, claimed as a skin disorder, is final.  38 U.S.C.A.  § 7105(c) (West 2014); 38 C.F.R.  §§ 20.302(a), 20.1103 (2015).
 
2.  The criteria for an effective date of July 28, 2005 for service connection for PFB are met.  38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R.  §§ 3.1, 3.102, 3.155, 3.156, 3.400 (2013 & 2015).
 
3.  For the period prior to September 7, 2012, the criteria for an initial disability of 30 percent, but no higher, for PFB have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7806, 7820 (2015).

4.  For the period prior to September 7, 2012, the criteria for a separate initial disability rating of 10 percent, but no higher, for tinea versicolor have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7806, 7820 (2015).

5.  For the period beginning September 7, 2012, the criteria for an initial disability rating greater than 60 percent for PFB and tinea versicolor have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7806, 7820 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg.  38 U.S.C.A.  §§ 5103, 5103A (West 2014) and 38 C.F.R.  § 3.159 (2015).  VA provided adequate notice in letters sent to the Veteran in September 2005 and June 2006.  
 
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App.  268, 271 (1998).  The Board remanded this case in July 2011, in pertinent part, in order to obtain the Veteran's clinical records of VA treatment since October 2007, including results from an echocardiogram promised during the January 2008 VA examination, to provide the Veteran with a VA examination to determine whether he had tinea versicolor related to service, and to send the Veteran a Statement of the Case on the issues of entitlement to an initial rating greater than 10 percent for PFB and entitlement to an effective date earlier than May 15, 2006 for the award of service connection for PFB.  

VA medical records reflecting treatment since October 2007, including the results of February 2008 echocardiogram provided subsequent to the January 2008 VA examination, were obtained and added to the record.  The Veteran was provided with a VA examination to determine whether he had tinea versicolor in September 2012.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v.  Brown, 6 Vet. App. 405, 407 (1994)).  Finally, the a statement of the case was issued to the Veteran with regard to the claims for an initial rating greater than 10 percent for PFB and entitlement to an effective date earlier than May 15, 2006 for the award of service connection for PFB in October 2011.  

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records and private treatment records are all in the file.  The Veteran has at no time referenced any outstanding records or private treatment records that he wanted VA to obtain or that are potentially relevant to the claims that the Board decides in this document.  Nor is there any indication that existing records that would be favorable to the Veteran's claims are outstanding.  As such, VA has no duty to conduct additional development.  Cf. 3.159(d) 
 

II.  Effective Date For Award of Service Connection
 
Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A.  § 5110(a) (West 2014); 38 C.F.R.  § 3.400 (2015).
 
The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A.  § 5110(a), (b)(1) (West 2014); 38 C.F.R.  § 3.400(b)(2) (2015).
 
The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R.  § 3.400(q)(1)(ii) (2015).
 
Regulations defining a "claim" were revised effective March 15, 2014.  See 79 Fed.  Reg. 57660 (Sept.  25, 2014).  The revision eliminated informal claims and required claims on specific forms.  The applicable regulations for the instant case are those prior to the revision and the Board has applied those.  This is not prejudicial to the Veteran.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R.  § 3.1(p).
 
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R.  § 3.155.
 
In this case, the Veteran filed his initial claim for entitlement to service connection for a skin condition on October 6, 2003.  In a March 2004 rating decision, the RO noted that service treatment records reflected that the Veteran was found to have lesions resembling tinea versicolor on both arms, chest and back; however, as there was no evidence of a current skin disability, the claim was denied.  The Veteran filed a timely notice of disagreement to the decision, and was issued a statement of the case in July 2004.  The Veteran did not perfect an appeal, and no new and material evidence was submitted during the appeals period.  As such, the decision became final.  38 U.S.C.A.  § 7105 (West 2014).

VA then received an application to reopen the previously denied claim for service connection for a skin disorder on July 28, 2005.  In a February 2006 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for tinea versicolor.  The Veteran perfected an appeal of this decision to the Board and, in an August 2008 decision, the Board denied the Veteran's application to reopen his claim of entitlement to service connection specifically for tinea versicolor.  

As noted in the Introduction to this document, the Veteran appealed this decision to the Court and the issue was remanded to the Board for additional development.  The Board in turn remanded the claim to the RO in July 2011.

The Veteran filed a claim for entitlement to service connection for PFB on May 15, 2006.  In August 2006, the RO denied entitlement to service connection for PFB, as he did not report to a scheduled VA skin examination.  Service connection for PFB was eventually granted in a January 2007 rating decision, effective May 15, 2006.  The Veteran filed a notice of disagreement to the effective date assigned for PFB in February 2007.  

The Veteran was granted entitlement to service connection for tinea versicolor in a May 2014 rating decision, with an effective date of July 28, 2005, the date of his request to reopen his claim for entitlement to service connection for a skin disorder.  The RO noted that service connection for tinea versicolor was granted effective July 28, 2005, and that tinea versicolor and PFB were evaluated as one disability beginning May 15, 2006.  As such, while the Veteran has been assigned an effective date of July 28, 2005 for the grant of entitlement to service connection for tinea versicolor, it appears that the RO has set an effective date for PFB as May 15, 2006.

The Veteran argues generally that he is entitled to an earlier effective date for PFB as this skin disability began during service.  The Veteran cited 38 C.F.R.  § 3.157, which deals with instances when medical records may meet the requirements of an informal claim.  38 C.F.R.  § 3.157 (2015).  However, to the extent that the Veteran argues that service treatment records reflecting treatment for PFB in service was on active duty at that time, having served from December 1989 to December 1993.  As such, these records cannot be used to establish an effective date for entitlement to service connection.  In addition, while, under the provisions of 38 C.F.R.  § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PFB during this period could not constitute a claim for service connection.
 
The Board finds that the appropriate effective date for the grant of entitlement to service connection for PFB is July 28, 2005, the date the Veteran filed a claim for entitlement to service connection for a skin condition.  The Board notes that the Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet.  App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet.  App.  79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App.  1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'); 38 C.F.R.  § 3.159(c)(3) (2015).  

In light of Brokowski and Clemons, the Board accepts the Veteran's July 28, 2005 claim for entitlement to service connection for a skin disorder to include PFB.  As such, the criteria for an effective date of July 28, 2005 for PFB have been met.

The Board finds that there is no indication of an intent to file a petition to reopen the claim for entitlement to service connection for a skin disorder between the time the March 2004 denial became final and the July 28, 2005 claim for a skin disorder.  As such, this is the earliest effective date allowed for a grant of entitlement to service connection for a skin disorder.  The preponderance of evidence is against assigning an earlier effective date.  

Thus, under the law, there is no basis to assign an effective date for service connection for PFB earlier than July 28, 2005.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id.  at 248. 

Thus, the Board finds that July 28, 2005 is the correct effective date for entitlement to service connection for PFB as this date is when the claim to reopen was received, over one year after separation from service.  38 U.S.C.A.  § 5110(a) (West 2014); 38 C.F.R.  § 3.400 (2015).
 

III.  Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A.  § 1155; 38 C.F.R.  § 4.1.  The ratings schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R.  § 4.1.  The percentage ratings represent a far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R.  § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R.  §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet.  App.  589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R.  § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R.  § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as 'staging the ratings.' See Fenderson v. West, 12 Vet.  App.  119 (1999).

The Veteran's service-connected tinea versicolor and PFB are rated under Diagnostic Codes 7820-7806.  38 C.F.R.  § 4.118.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R.  § 4.27.

Diagnostic Code 7820 pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R.  § 4.118, Diagnostic Code 7820.  

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, Diagnostic Codes 7800-7805, effective October 23, 2008.  See 73 Fed.  Reg.  54710 (October 23, 2008).  

38 C.F.R.  § 4.118 explains as follows:

A Veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

It has been the law for some time that when the rating criteria is revised during the course of a claim and appeal, the Board considers both the former and the current schedular criteria and applies the most favorable criteria, although if an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed.  Cir.  2003) (overruling Karnas v. Derwinski, 1 Vet.  App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

The Board does not view the language of § 4.118 in a manner to preclude applying the revised criteria following the date of the revision in this case.  Rather it understands that language to mean that a Veteran may seek to have a scar rating under the revised criteria without alleging that his or her disability has worsened.  Without that language a Veteran who did not have reason to believe that his disability had increased in severity would have no means to have a potentially higher or additional rating assigned under the new criteria.  In short, the Board understands the long standing interpretation of applying the most favorable criteria, albeit with effective date restrictions, to a case such as the one before it.  To do otherwise would be to take a decidedly restrictive view of the language of § 4.118 and a view that is not required by the language.

Prior to October 23, 2008, under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R.  § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id.  at Note (1).

Prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion were rated 10 percent disabling if involving an area or areas exceeding 6 square inches (39 sq.  cm.); 20 percent disabling if involving an area or areas exceeding 12 square inches (77 sq.  cm.); 30 percent disabling if involving an area or areas exceeding 72 square inches (465 sq.  cm.); and 40 percent disabling if involving an area or areas exceeding 144 square inches (929 sq.cm.).  38 C.F.R.  § 4.118, Diagnostic Code 7801 (2006).  

Note (2) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Note (1) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R.  § 4.25.

Prior to October 23, 2008, superficial scars of other than the head, face or neck, which did not cause limited motion, and which covered an area or areas of 929 square centimeters (sq.  cm.) or greater were assigned a 10 percent disability rating.  38 C.F.R.  § 4.118, Diagnostic Code 7802 (2008).  

A superficial scar was defined as one not associated with underlying soft tissue damage.  Id.  at Note (2).

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R.  § 4.118, Diagnostic Code 7803 (2006).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at Note (1).

Prior to October 23, 2008, superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R.  § 4.118, Diagnostic Code 7804 (2008).

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R.  § 4.118, Diagnostic Code 7805 (2008).

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and apply 38 C.F.R.  § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assigned a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  This is the extent of the revision with regard to Diagnostic Code 7800.

Effective October 23, 2008, deep nonlinear scars of other than the head, face, or neck are rated 10 percent disabling if involving an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq.  cm.); 20 percent disabling if involving an area or areas at least 12 square inches (77 sq.  cm.) but less than 72 square inches (456 sq.  cm.); 30 percent disabling if involving an area or areas at least 72 square inches (465 sq.  cm.) but less than 144 square inches (929 sq.  cm.); and 40 percent disabling if involving an area or areas of 144 square inches (929 sq.cm.) or greater.  38 C.F.R.  § 4.118, Diagnostic Code 7801 (2015).  

A deep scar is one associated with underlying soft tissue damage.  Id.  at Note (1).
Note (2) was added under Diagnostic Code 7801, providing that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R.  § 4.118, Diagnostic Code 7801 (2015).

Effective October 23, 2008, under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq.  cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage).  38 C.F.R.  § 4.118, Diagnostic Code 7802 (2015).

Effective October 23, 2008, Diagnostic Code 7803 was removed from the schedule and the criteria previously found under that code was incorporated into the revised Diagnostic Code 7804.

Effective October 23, 2008, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R.  § 4.118 (2015).  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  Id.  at Note (3).

Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R.  § 4.118 (2015) 

Under Diagnostic Code 7806, pertaining to dermatitis or eczema, when dermatitis or eczema involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period, a 60 percent disability rating is warranted.  When dermatitis or eczema involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period, a 30 percent disability rating is warranted.  When dermatitis or eczema involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, a 10 percent disability rating is warranted.  38 C.F.R.  § 4.118, Diagnostic Code 7806.

These are the schedular rating criteria that are potentially applicable to the issues decided in this decision.  It is also possible to be awarded a rating outside of the rating schedule, referred to as an 'extraschedular rating.'  The criteria for such a rating, and the analysis as applied to this case is discussed in a subsection of this decision following discussion of whether the Veteran is entitled to a higher or additional schedular rating or ratings.


III.a.  Initial disability rating - July 28, 2005 to September 7, 2012

The Veteran was provided with a VA examination in December 2006.  The Veteran reported that he had recently been treated for bumps on the back of his neck, with Doxycycline, twice a day, for two weeks, Lidex ointment to the back of the neck, daily as needed, and Retin-A.  The diagnosis of the skin on the back of the neck was acne keloidalis nuchae, which had been present for several years.  Flare-ups with pustules occurred monthly, requiring treatment for a week.  

He reported that the bumps in his beard were rarely a problem, except when he shaved, they could become inflamed.  He treated these instances with steroid cream.  These flare-ups occurred once a month, requiring a week of treatment to resolve the soreness.  With regard to the tinea versicolor, which was characterized by summertime appearances of itchy, scaly areas on the back, the Veteran used a shampoo three times a week, for one week each month, to keep it under control.  Inspection of the face revealed scattered, small, uninflamed, nontender papules, in the bearded area, mostly below the mandible on each side.  There was no evidence of inflammation, drainage, swelling, or tenderness.  On the back of the neck there were several, small, flesh colored three or four millimeter nodules in the hairline.  Inspection of the skin of the body revealed no significant abnormalities.  The examiner diagnosed PFB, chronic and longstanding with occasional flare-ups, involving five percent of exposed skin and one percent of the total skin, acne keloidalis nuchae on the back of the neck, with flare-ups every other month, involving one percent of exposed skin and 0.5 percent of the total skin, and tinea versicolor, with summertime exacerbations, estimated as involving five percent of the total skin, and zero percent of the exposed skin.

VA medical records dated in January 2006 reflect that the Veteran was prescribed selenium sulfide, a 2.5% lotion/shampoo, which he was to apply to the affected area daily to treat a tinea rash.

A May 2006 private medical record shows that the Veteran was treated for tinea versicolor, PFB, and dermatitis.  He was prescribed Selsun Blue 1 percent cream and Retin-A.  
 
A September 2006 VA medical record shows that the Veteran was diagnosed with tinea versicolor, which consisted of multiple scaly hypopigmented papules on the back and chest, for which he was prescribed an anti-fungal medication, ketoconazole, in shampoo and oral form to be taken for two weeks.  In addition, he was diagnosed with and acne keloidalis nuchae on the back of his neck, which consisted of small scar like papules with a couple of pustules on the back of the neck, for which he was prescribed Retin-A, doxycycline, and Lidex ointment.

December 2010 VA medical records show that the Veteran was seen for a wart on the left index finger, a rash on the Veteran's back and upper arms, and skin tags of right thigh and left buttock.  The examiner found that the Veteran had a verrucoid hyperkeratotic lesion of the left index finger near the metacarpophalangeal (MCP) joint area, hypo-pigmented scaly dermatitis of the upper arms and upper back, and pedunculated papules of the right upper posterior thigh (1.5 cm) and left buttock in the gluteal cleft area (8 mm).  The diagnoses were verruca vulgaris, tinea versicolor, and acrochordons.  He was prescribed Nizoral, as an oral medication, to take one a week for two weeks.  The skin tags underwent biopsy, which was negative for skin cancer.  A July 2011 VA medical record reflects the Veteran's reports that he did not have a rash.  

Analysis

The Board finds that, based on the evidence of record, the Veteran's service-connected PFB warrants a rating of 30 percent, but no higher for the period prior to September 7, 2012.  

The Board takes notice that the active component of Lidex cream is the corticosteroid fluocinonide.  In Johnson v. McDonald, 27 Vet.  App.  497, the U.S.  Court of Appeals for Veterans Claims determined that Diagnostic Code 7806 reference to corticosteroids as an example of systemic therapy did not exclude topical corticosteroid treatment.  The December 2006 examination report documents that he used Lidex on a daily basis as needed for treatment of acne keloidalis nuchae.  Service connection has not been established for acne keloidalis nuchae.  Hence, the use of Lidex for this non-service connected condition is not a basis for granting a higher rating for the service connected skin conditions.  

However, the examiner indicated that the Veteran required treatment for his PFB of one week of steroid cream application for flare-ups occurring once per month.  This meets the criteria for a 30 percent rating under Diagnostic Code 7806.  However, 12 weeks of treatment, spread out over a 12 month period on a per month basis is not constant or near constant therapy.  Hence, the criteria are not met under this Diagnostic Code for a 60 percent rating.  

The Board is aware that the examination report dated September 7, 2012, the examiner checked a box indicating that the Veteran had not been treated with topical medications in the past 12 months.  However, the examiner did not directly address the reference to steroid treatment of the Veteran's PFB and the Board finds that the examination report is not probative enough for the Board to conclude that the Veteran no longer treated his PFB as described above during the 12 months prior to September 7, 2012.  

With regard to the Veteran's tinea versicolor, the Board finds that a separate 10 percent disability rating is warranted.  At his December 2006 VA examination, it was noted that tinea versicolor was estimated as involving five percent of the total skin, meeting the criteria for a 10 percent disability rating based on the skin involvement of his tinea versicolor alone.  As such, a separate disability rating of 10 percent for tinea versicolor is warranted, prior to September 7, 2012.  

However, prior to September 7, 2012, the Veteran's tinea versicolor did not involve 20 percent or more of his total skin or exposed skin.  As such a higher rating for tinea versicolor is not warranted.  

Pursuant to the provisions under Diagnostic Code 7820, the Board has also considered whether a rating under the former or current criteria under Diagnostic Codes 7800 to 7805 would provide him with a higher disability rating prior to September 7, 2012.  However, comparison of the manifestations of his skin disabilities to the criteria shows that his skin disabilities did not approximate the criteria for a higher rating under any other diagnostic code during this period.  This is obvious when comparing the manifestations to Diagnostic Codes 7800-7804.  Under both the former and current criteria for Diagnostic Code 7805, disabling effects caused by the service-connected skin disability or scar were to be rated under an appropriate Diagnostic Code.  However, in this case, the evidence has failed to show any disabling effects that would warrant a rating under another Diagnostic Code.  

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected skin disabilities.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning additional staged ratings for his service-connected skin disabilities is not warranted in the instant case.  

In sum, Board finds disability ratings of 30 percent for the Veteran's PFB and 10 percent for his tinea versicolor are warranted for this entire period, as explained above.  However, the preponderance of the evidence is against the Veteran's claim for ratings in excess of 30 percent for service-connected PFB and 10 percent for tinea versicolor.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied to the extent of higher rating prior to September 7, 2012.  38 U.S.C.A.  § 5107; 38 C.F.R.  §§ 4.3, 4.7.  


III.b.  Initial disability rating - beginning September 7, 2012

The Veteran was afforded a VA examination in September 2012.  The examiner noted that the Veteran had not been treated with oral or topical medications in the prior 12 months for any skin condition, including systemic corticosteroids or other immunosuppressive medications.  The examiner found that the Veteran's skin disability involved 40 percent or more of the Veteran's total body area and none of the exposed area.  The examiner noted that the Veteran had visible tinea versicolor currently covering his entire trunk (anterior and posterior) and upper arms bilaterally.

Analysis

The Board notes that, as of September 7, 2012, the Veteran is at the maximum rating under Diagnostic Code 7806.  38 C.F.R.  § 4.118, Diagnostic Code 7806.

The Board has considered rating the Veteran under Diagnostic Codes 7800 to 7806 as instructed in the criteria under Diagnostic Code 7820.  Only Diagnostic Code 7806 includes a rating in excess of 60 percent.  However, beginning September 7, 2012, the evidence does not reflect that the Veteran's service-connected skin disabilities have resulted in disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  In addition, with respect to the characteristics of disfigurement, the Board notes that the Veteran's service-connected skin disabilities do not approximate did not approximate a scar five or more inches (13 or more cm.) in length or one-quarter inch (0.6 cm.) wide at widest part, with a surface contour elevated or depressed on palpation, or adherent to underlying tissue.  In addition, the Veteran's skin disabilities do not involve an area exceeding six square inches (39 square cm.) of the following: hypo- or hyper-pigmented skin, with abnormal texture (irregular, atrophic, shiny, scaly, etc.), with underlying soft tissue missing, or skin indurated and inflexible.  38 C.F.R.  § 4.118, Diagnostic Code 7800 (2008, 2015).

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected skin disabilities.  However, the Veteran's symptomatology has been stable throughout this appeal period.  Therefore, assigning staged ratings for his service-connected skin disabilities is not warranted.

The Board has also considered whether separate ratings for the Veteran's service-connected skin disabilities are warranted, in order to possibly provide him with a higher overall rating.  However, while the evidence prior to September 7, 2012 reflected that the Veteran's PFB required a corticosteroid cream for treatment, the record does not reflect that he required such medication since September 7, 2012.  VA medical records list all VA and non-VA prescribed medications, and there are no corticosteroid creams listed in any of these lists.  Therefore separate rating based on the use of such medications for PFB and for area of skin involvement for tinea versicolor, are not warranted for the period starting September 7, 2012.  As such, the Veteran's rating of 60 percent for both skin disabilities, based on area of skin involvement, is the highest available under the scheduler criteria.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 60 percent for service-connected PFB and tinea versicolor.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A.  § 5107; 38 C.F.R.  §§ 4.3, 4.7.  

Extraschedular Considerations
 
Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).
 
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R.  § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.  App. 88 (1996).
 
Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet.  App.  111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.
 
If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.
 
Here, all of the symptoms associated with the Veteran's service-connected skin disabilities are contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features of his service-connected PFB and tinea versicolor there is no objective evidence that any manifestations are not contemplated by the regular schedular criteria; in kind or degree.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.

The Board must also consider whether the collective effect of his other service connected disabilities, considered with his service-connected skin disabilities, make his disability picture and unusual or exceptional one.  See Johnson v.  Shinseki, 762 F.3d 1362 (Fed.  Cir.  2014).

His other service connected disabilities are hypertension and hallux valgus of both feet.  The record shows that he is appropriately compensated for the disabilities of his feet, and his claim for an increased rating is being remanded herein.  The preponderance of evidence is against a finding that these disabilities have a collective effect, when considering his service-connected skin disabilities, to make the disability picture an exceptional or unusual one.  For these reasons, referral for extraschedular consideration is not warranted.

Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet.  App.  at 111; see also Bagwell v. Brown, 9 Vet.  App.  337, 338-9 (1996); Floyd v. Brown, 9 Vet.  App.  88, 96 (1996); Shipwash v. Brown, 8 Vet.  App.  218, 227 (1995).


TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v.  Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R.  § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v.  Principi, 251 F.3d 1378 (Fed.  Cir.  2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v.  Shinseki, 587 F.3d 1106 (Fed. Cir.  2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions throughout the VA medical records, the Veteran has indicated that he is employed.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER


An effective date of July 28, 2005 for the award of service connection for PFB is granted.  

An initial rating of 30 percent for PFB, prior to September 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate initial rating of 10 percent for tinea versicolor, prior to September 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating greater than 60 percent for PFB and tinea versicolor, beginning September 7, 2012, is denied.


REMAND

The Board notes that it appears that the record of evidence is incomplete.  The Veteran has indicated that he was treated at the hospital in Henderson, Texas in January 2001, for symptoms of peptic ulcer disease, before being transferred to the VA.  The records from the Henderson Hospital are not in the claims file.  In addition, the January 2001 VA medical records reflect that the Veteran had a history of peptic ulcer disease per esophagogastroduodenoscopy (EGD), several years prior.  The results of the EGD are not in the claims file.  VA medical records reflect that the Veteran had an electrocardiogram (EKG) completed in June 2010 and stress test done in March 2012.  As such, on remand, these records should be obtained and added to the claims file.

Service treatment records reflect four instances of treatment for nausea and vomiting in 1990.  The assessment was gastroenteritis associated with a virus.  On one occasion it was questioned whether alcohol was involved.  These were the only reports in the record reflecting treatment or complaints of gastrointestinal problems.  The Veteran's discharge examination did not reflect a diagnosis of a gastrointestinal disorder.  On his exit Report of Medical History, the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble, gall bladder trouble or gallstones, as well as jaundice or hepatitis.

The Veteran was provided with a VA examination in July 2014.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the Veteran must be provided an adequate one or, at minimum, notify him why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet.  App.  303, 311 (2007).  In this case, the VA examiner noted that the Veteran's service treatment records documented self-limited episodes of vomiting and nausea, characterized as gastroenteritis in 1990, and that these were attributed to viral illness, and possibly alcohol intoxication.  The remaining service treatment records were negative for additional reports of or treatment for gastrointestinal symptoms, and the Veteran denied gastrointestinal issues on his separation Report of Medical History.  The examiner found that the first documentation related to Veteran's claimed GERD was reflected in VA medical records dated in 2001.  He opined that the Veteran's in-service complaints were not consistent with GERD or gastric ulcer symptoms/history, and that since there was an 11 year interval between the gastroenteritis complaints and the GERD/ulcer episode, the Veteran's claimed gastrointestinal disorder, to include gastroesophageal reflux disease, was not at least as likely as not related to the treatments seen in the service treatment records from 1990.

However, the Board notes that VA medical records reflect that the Veteran was hospitalized from for several days in January 2001, after being transferred to VA from the hospital in Henderson, Texas.  According to the VA discharge summary, the Veteran had a history of peptic ulcer disease per esophagogastroduodenoscopy (EGD), several years prior.  

A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App.  120, 123 (2007); Ardison v. Brown, 6 Vet.App.  405, 407 (1994).  The Board finds that, as the VA examiner did not base his opinion on an accurate portrayal of the Veteran's medical history, as it pertains to gastrointestinal symptoms and treatment, the July 2014 VA opinion is inadequate.

With respect to the hypertension claim, in its previous remand, the Board noted that the record included a June 2009 electrocardiogram (EKG) reflecting abnormal findings of sinus tachycardia and premature ventricular contractions.  As the criteria of Diagnostic Code 7101, which evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension), allows for a separate rating for hypertensive heart disease under Diagnostic Code 7007, the Board found that a medical opinion was required as to whether the Veteran manifests hypertensive heart disease and, if so, examination results would be necessary to assess the Veteran's workload capacity in terms of metabolic equivalents (METs).  See 38 C.F.R.  § 4.104, Diagnostic Codes 7007, 7101.

The Veteran was provided with a VA examination in September 2012.  The examiner found that the Veteran did not have a heart disorder.  However, the physical examination portion of the examination report is not completed, leaving it unclear as to whether a physical examination was completed to determine whether the Veteran has hypertensive heart disease.  In addition, while the examiner listed a November 1990 echocardiogram under the section of the examination report regarding diagnostic testing, he did not address the June 2009 electrocardiogram (EKG) reflecting abnormal findings of sinus tachycardia and premature ventricular contractions, submitted by the Veteran.  Moreover, the record includes a February 2012 EKG that also revealed sinus tachycardia.  As such, the Board finds that an addendum opinion should be obtained as to whether the Veteran has hypertensive heart disease in which the examiner addresses the abnormal EKG findings in the record.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify any outstanding private or VA treatment records relevant to his gastrointestinal disorder, and hypertension or hypertensive heart disease to specifically include records pertaining to treatment by the hospital in Henderson, Texas in January 2001, for gastrointestinal issues, an EGD referred to in the January 2001 records, a report of an EKG completed in June 2010, and results of a stress test completed in March 2012.  The AOJ must then obtain any such records.  If identified records are not obtained, the AOJ must document all efforts to obtain the records, including negative replies.

2.  After required efforts have been made to obtain any additional medical records, then, request an appropriate examiner to provide an opinion as to the etiology of GERD.  If further examination or testing is needed to render the opinion, this should be undertaken.

The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner Must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused by or is etiologically related to any incident of active duty.  The examiner must address the report in the January 2001 VA medical records that the Veteran had a history of peptic ulcer disease per EGD, several years prior.

The examiner must provide reasons to support any conclusion reached.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  After all efforts have been made to obtain any additional medical records, then, provide the Veteran with an examination to determine the current level of impairment due to the service-connected hypertension.  

The claims file must be reviewed by the examiner in conjunction with the examination.  
The examiner should provide the following assessments

a) the current blood pressure readings; and

b) opinion as to whether the Veteran manifests hypertensive heart disease and, if so, an evaluation of impairment due to hypertensive heart disease measured in terms of METs and measurement of left ventricular function by echocardiogram.

In so opining, the examiner must address the June 2009 EKG reflecting abnormal findings of sinus tachycardia and premature ventricular contractions, submitted by the Veteran and the February 2012 EKG that also revealed sinus tachycardia, an EKG completed in June 2010, and results of a stress test completed in March 2012.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

The examiner must provide reasons to support any conclusion reached.

4.  If any benefit on appeal remains denied, furnish to the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v.  West, 12 Vet.  App.  369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G.  REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


